This matter having come before the Court on an motion by defendant seeking a remand on two issues, and the State having consented to that portion of the application that requested a remand to the trial court for a resentencing hearing,
And the Court having duly considered the matter,
And good cause appearing;
IT IS ORDERED that the May 24, 2005, judgment of the Court, reported at 183 N.J. 376, 873 A.2d 1268, is modified to the end that the matter is summarily remanded to the Appellate Division for that court to supplement its opinion and judgment in respect of defendant’s claim of ineffective assistance of counsel (Point IV of defendant’s Appellate Division brief); and it is further
ORDERED that if the Appellate Division affirms the judgment of the trial court in respect of the foregoing paragraph, the matter shall then, in turn, be remanded summarily to the trial court for reconsideration of defendant’s sentence. The trial court shall conduct that hearing in the light of the Appellate Division’s comments at pp. 86-87 of its July 13, 2004, opinion.